United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 January 11, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-61070
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

NICKEY LYNN HAIRE,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 2:04-CR-181-1
                      --------------------

Before KING, HIGGINBOTHAM and GARZA, Circuit Judges.

PER CURIAM:*

     Nickey Lynn Haire appeals following his guilty plea to being

a felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1) and the Armed Career Criminal Act (ACCA), 18 U.S.C.

§ 924(e)(1).   The district court sentenced Haire based on his

status as an armed career criminal under § 924(e)(1) and U.S.S.G.

§ 4B1.4 because Haire has three previous convictions for burglary

of a dwelling.

     Although Haire incorrectly characterizes his sentence as

falling under the “career offender” provision of U.S.S.G.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-61070
                                  -2-

§ 4B1.1 rather than the ACCA and § 4B1.4, he reiterates arguments

that he raised in the district court, where he cited the correct

provision of the Sentencing Guidelines.      Haire argues that his

sentence was unreasonable and violated United States v. Booker,

543 U.S. 220 (2005), because a sentence enhancement was required

based on the fact of his prior convictions without regard to the

underlying facts of those convictions.      He contends that the

violent nature of his prior convictions had to be found beyond a

reasonable doubt.    Haire’s arguments are unavailing.

     The ACCA requires a mandatory sentence of at least 15 years

for a defendant convicted of being a felon in possession of a

firearm who has three previous convictions for a “violent felony”

or a “serious drug offense” committed on different occasions.

See § 924(e)(1).    The statute specifically enumerates burglary as

a violent felony.    § 924(e)(2)(B)(ii).    Haire admitted as part of

his guilty plea that he possessed a firearm and that he had been

previously convicted of three burglary offenses committed on

separate occasions.    Therefore, the ACCA was correctly applied.

See United States v. Medina-Gutierrez, 980 F.2d 980, 982 (5th

Cir. 1992); see also § 4B1.4.    The district court’s sentence of

Haire as an armed career criminal did not violate Booker or the

Constitution because the additional facts and nature of the prior

convictions did not require a finding by a jury beyond a

reasonable doubt.     See United States v. White, 465 F.3d 250, 251
                          No. 05-61070
                               -3-

(5th Cir. 2006); United States v. Brown, 437 F.3d 450, 451 n.1

(5th Cir. 2006).

     AFFIRMED.